PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,517,308
Issue Date: 31 Dec 2019
Application No. 15/784,003
Filing or 371(c) Date: 13 Oct 2017
For: PROCESSING OF AGRICULTURAL PRODUCTS USING RADIOFREQUENCY

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182 filed December 17, 2020, requesting issuance of duplicate Letters Patent for the above-identified patent. 

Patentee requests the issuance of duplicate Letters Patent on the basis that the original Letters Patent cannot be accessed due to COVID-19 restrictions. Patentee submitted the appropriate fee with the present petition.

The petition is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

A copy of this decision is being faxed to the Office of Data Management for issuance of duplicate Letters Patent.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3211. Inquiries regarding the issuance of a duplicate Letters Patent may be directed to 
Kimberly House, Office of Data Management at (571) 272-4200.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions


cc:  	Kimberly House, 2800 S. Randolph Street, Room D-33 (FAX 571-270-9958)